EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Global System Designs, Inc, a Nevada corporation (the “Company’), on Form 10-Q for the quarter ended May 31, 2013, as filed with the Securities and Exchange Commission (the “Report”), I, Paul McDonald, President, CEO and CFO of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), that to my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Global System Designs, Inc. Dated: July 19, 2013 /s/ Paul McDonald” Paul McDonald President, Chief Executive Officer, Chief Financial Officer, and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Global System Designs, Inc. and will be retained by Global System Designs, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
